Citation Nr: 1442469	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to an increased rating for service-connected right hip bursitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to January 8, 2010, for an award of a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to May 1996, and from August 2006 to April 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the RO denied a claim for a rating in excess of 10 percent for right hip bursitis.  In July 2011, the RO granted a TDIU, with an effective date of February 25, 2011.  

The Veteran appealed the issue of entitlement to a rating in excess of 10 percent for right hip bursitis, and entitlement to an earlier effective date for a TDIU.  In March 2013, the RO granted the claim for an earlier effective date for a TDIU, to the extent that it assigned an effective date of January 8, 2010.  However, since this grant did not constitute a full grant of the benefits sought, the earlier effective date issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

On September 24, 2013, E.D.F. filed a written motion to withdraw as the Veteran's representative in the current case before the Board.  She subsequently provided proof that a copy of her withdrawal motion was provided to the Veteran.  See 38 C.F.R. § 20.608(a) (2013).  The Board grants the attorney's motion to withdraw.  A new representative has not been appointed in this matter.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's service-connected right hip bursitis is shown to have been productive of complaints of pain and some limitation of motion.

2.  A claim that may serve as a basis for a TDIU was received no earlier than January 8, 2010.
 
3.  The criteria for a TDIU are not met prior to January 8, 2010; factors warranting a referral for TDIU on an extraschedular basis prior to January 8, 2010 are not present. 


CONCLUSIONS OF LAW
 
1.  Taking into consideration the Veteran's complaints, the criteria for a rating of 20 percent, but no greater, for Veteran's service-connected right hip bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5019, 5252, 5253 (2013). 

2.  The criteria for an effective date prior to January 8, 2010 for a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran argues that an increased rating is warranted for her service-connected bursitis, right hip, currently evaluated as 10 percent disabling. 

As for the history of the Veteran's disability, see 38 C.F.R. § 4.1 (2013), the Veteran's service treatment records include a Medical Evaluation Board report, dated in October 2007, which notes that the Veteran had multiple joint complaints, to include the right hip.  Past work-ups, to include a bone scan and magnetic resonance imagining studies, were negative.  An X-ray of the right hip, taken in October 2007, was normal.  Strength in the lower extremities was 5/5.  There is no history of right hip surgery.  A February 2008 VA pre-discharge examination report notes right hip flexion to 125 degrees and extension to 30 degrees, with a normal neurological examination.  The relevant diagnosis was right hip bursitis, with residuals.  

In June 1996, the RO granted service connection for bursitis of the right hip, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105.  

The Veteran subsequently filed a claim for an increased rating, and in September 2003, the RO denied the claim.  There was no appeal, and the RO's decision became final.  Id.  

In June 2008, the RO issued a decision in which it inter alia terminated compensation for right hip bursitis, effective August 31, 2006, due to the Veteran's return to active duty, and assigned a 10 percent evaluation, effective April 28. 2008, based on her discharge from her second period of active duty.  

In August 2008, the RO continued the Veteran's 10 percent rating.  There was no appeal, and the RO's decision became final.  Id.  In this regard, although VA progress notes were received prior to the expiration of the appellate period for the RO's August 2008 determination, they contain no material findings for the right hip indicating that an increased rating is warranted, and they therefore did not contain new and material evidence.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In May 2010, the Veteran filed a claim for an increased rating.  In August 2010, the RO denied the claim.  The Veteran has appealed the issue of entitlement to an increased rating for right hip bursitis.   

The Board notes that, as discussed infra, a TDIU is in effect as of January 8, 2010.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The RO has evaluated the Veteran's right hip condition as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5019-5253.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Under DC 5019, bursitis is rated on limitation of motion of the affected part as degenerative arthritis. 

Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of the thigh to 30 degrees warrants a 20 percent rating. 

Under 38 C.F.R. § 4.71a, DC 5253, a 20 percent evaluation is warranted for limitation of abduction of the thigh, motion lost beyond 10 degrees.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Normal range of hip motion is flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.17a, Plate II.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

The relevant medical evidence includes VA and non-VA medical records, dated between May 2009 and the present.  See 38 C.F.R. § 3.400 (2013).  

A report of TriCare treatment, dated in November 2009, notes that the right hip had active flexion to 125 degrees, extension to 10 degrees, and abduction to 45 degrees.  

A VA joints examination report, dated in June 2010, shows that the Veteran's right hip had flexion to "about" 100 degrees, and extension to "about" 30 degrees.  An addendum to the report, dated in July 2010, notes that it was a "re-dictation," and states that the right hip had flexion to 85 degrees, extension to 15 degrees, and abduction to 35 degrees, with internal rotation to 30 degrees, and external rotation to 45 degrees.  

A VA joints examination report, dated in May 2011, shows that the Veteran's right hip had flexion to "about" 90 degrees, and internal and external rotation to "about" 40 degrees.

An addendum to the May 2011 VA joints examination, dated in September 2011, states that the Veteran's right hip had flexion to 100 degrees, extension to 0 degrees, and internal and external rotation to 40 degrees.

The recorded ranges of motion for the right hip do not show that the Veteran has the required limitation of motion to warrant a rating in excess of 10 percent.  However, taking into consideration the Veteran's concerns and problems associated with the hip, a 20 percent evaluation can be found.  The right hip is shown to have no less than flexion to 85 degrees and no less than abduction to 35 degrees, clearly indicating a higher than 20% evaluation is clearly not warranted.  

Based on the foregoing, as there is no competent evidence to show that the Veteran has the required limitation of right hip motion, even with consideration of pain (the basis of the 20% finding) the preponderance of the evidence is against the claim that the criteria for a rating in excess of 20 percent have been met under DCs 5003, 5019, 5252 and 5253.  

With respect to the possibility of entitlement to a rating in excess of 20 percent under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  While the Veteran's reports of pain and weakness have been considered, and while there appears to be some limitation of right hip motion, the evidence is insufficient to show that his symptoms result in any additional functional limitation to a degree that would support a rating in excess of 20 percent.  

In this regard, the June 2010 VA examination report shows that the Veteran complained of right hip pain, and that she used a cane to walk (a basis for the finding of 20%).  She claimed that when she had pain, she could walk for less than 50 feet, or less than 15 minutes.  She said that on a good day, she could walk about 15 minutes or one or two blocks.  She complained of flare-ups caused by weather or activity, and that she had stiffness.  She said that she took Motrin and Naproxen, and that they helped somewhat with her pain.  

On examination, gait was antalgic, and the range of motion was characterized as "actually quite good."  There was pain from 50 degrees of flexion up to 100 degrees, and pain on motion.  X-rays were noted to show a well-maintained joint space without significant narrowing, with no osteophyte formation or acetabular impingement.  There were no signs of a stress fracture.  The diagnoses were trochanteric bursitis, and fibromyalgia.  The examiner concluded that she did not have any intra-articular hip pathology, acetabular impingement, or degenerative joint disease.  The examiner further concluded that "a major part" of her symptoms may be related to her fibromyalgia.  There was significant functional limitation, with easy fatigability, but not weakness.  An addendum, dated in July 2010, notes that neither pain, nor range of motion, was changed following repetitive motion.

VA progress notes show that in July 2010, the Veteran was found to have 5/5 strength throughout the body, with normal muscle bulk and tone.  She walked with a limp and used a cane.  Id.  An October 2010 report notes normal gait and station, and that muscle tone and strength were WNL (within normal limits).  A November 2010 report notes use of a cane, with multiple joint complaints and difficulty standing for more than a few minutes.  Gait was abducted an antalgic.  

A May 2011 VA general medical examination report notes that the Veteran had fibromyalgia which affected joints that included the right hip, and that there were no flare-ups of joint disease.  There was leg pain and weakness.  The Veteran used a cane and a left ankle splint.  She could not walk on her toes, heels, or heel-to-toe, or stand on either foot due to pain.  Strength of hip flexion and extension was 5/5.  The examiner concluded that she could not obtain and maintain gainful sedentary employment due to her fibromyalgia and associated symptoms, providing evidence against this claim.  
  
A May 2011 VA joints examination report notes that the Veteran had difficulty ambulating due to problems with her right hip, and bilateral feet and ankles.  The report notes the following: she used a cane and could walk less than 15 minutes or about one to two blocks.  She had flare-ups due to weather, walking, or standing for long periods of time.  She was in physiotherapy and physical therapy for her multiple joint complaints.  On examination, she walked gingerly and jumped back somewhat upon any real palpation.  Sensation was intact.  Strength in the quadriceps, hamstrings, and iliopsoas, was 5/5.  There was pain on motion.  X-rays were noted to show mild narrowing of the joint space and a very tiny degenerative corner of the acetabulum, which were indicative of a very mild arthritis of the hip.  The examiner concluded, "I do not see any reason why she would be unemployable," explaining that she could do sedentary work where lifting was not required.  Her complaints of pain upon palpation could not be explained, and the examiner was not sure she was going to be able to work, but he stated that she could at least give an attempt to doing something sedentary, and she was not completely unemployable.  

A September 2011 addendum to the May 2011 VA joints examination report notes that the Veteran had pain between 50 and 100 degrees of flexion, and pain throughout the arc of internal and external rotation.  

In summary, the July 2010 addendum notes that neither pain, nor range of motion, was changed following repetitive motion.  There is a lack of such findings as neurological impairment, incoordination, and/or muscle atrophy.  Strength has been shown to be 5/5, with normal muscle bulk and tone.  X-rays were noted to show mild narrowing of the joint space and a very tiny degenerative corner of the acetabulum, which were indicative of a very mild arthritis of the hip.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell.  The complaints of weakness, and fatigability have also been considered.  However, when the findings are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a; DeLuca.
  
Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have the need for a cane, and to have a limitation of motion with pain.  The rating schedule contemplate this.  38 C.F.R. §§ 4.40, 4.45, 4.71a.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by the need for a cane, and a limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that her disability has caused her to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran cannot work due to fibromyalgia.  See e.g., November 2011 VA examination report.  In this regard, the Board has considered that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor and that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  However, given the findings in the September 2011 addendum, and the other evidence of record, the Board finds that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R.  § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.  

II.  Earlier Effective Date - TDIU

The Veteran argues that she is entitled to an effective date prior to January 8, 2010, for a TDIU.  It has been argued that the correct effective date is in April 2008, as this is when the Veteran is last shown to have held full-time employment.  See Veteran's former representative's letter, received in December 2012.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

The Board finds that the claim must be denied.  Prior to January 8, 2010, the Veteran's service-connected disabilities were asthma, evaluated as 30 percent disabling, a right shoulder disability, right hip bursitis, and cubital tunnel syndrome of the left upper extremity, and the right upper extremity, with each disability evaluated with a separate 10 percent disabling (the hip disability has been increased to 20%, as noted above), and several disabilities which were assigned noncompensable (0 percent) ratings; her combined rating was 50 percent.  Therefore, the minimum schedular criteria for TDIU were not met prior to January 8, 2010.  See 38 C.F.R.  § 4.16(a) (2013). 

On January 8, 2010, the Veteran filed a claim for service connection for fibromyalgia.  In April 2010, the RO granted service connection for fibromyalgia, and assigned a 40 percent disability rating, effective January 8, 2010.  Thereafter, in a July 2011 rating decision, the RO granted a TDIU, effective February 25, 2011.  In March 2013, the RO granted the Veteran's claim for an earlier effective date for her TDIU, to the extent that it assigned an effective date of January 8, 2010.  The Veteran first met the percentage criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU on January 8, 2010, the effective date of the grant of service connection (and the 40 percent rating) for fibromyalgia.  Prior to that date, she did not meet the percentage criteria of 38 C.F.R. § 4.16(a).

Given the foregoing, the proper effective date for TDIU is the date of receipt of the claim for service connection for fibromyalgia.  See 38 U.S.C.A. §§ 5107(b), 5110(a),(b); 38 C.F.R. § 3.400.  Therefore, the RO's assignment of an effective date of January 8, 2010 for a TDIU is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(b)(2); Ross v. Peake, 21 Vet. App. 528, 534 (2008) (holding that the effective date for TDIU cannot be earlier than the date of claim for the service-connected disability that established entitlement to TDIU).

In this regard, as clearly noted above, it is important for the Veteran to understand that there is significant evidence in this case that does not support the TDIU grant, let alone an earlier effective date for TDIU.  The granting of TDIU was clearly based on awarding the Veteran with honorable military service all benefit of the doubt.  The fact that there is medical evidence in this case that does not support the TDIU claim clearly provides evidence against a finding that TDIU could be granted earlier based on the medical evidence.     

The Board has considered whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In this case, in an unappealed and final decision, dated in August 2008, the RO denied claims for increased ratings for service-connected right shoulder, bilateral cubital tunnel syndrome disabilities, right hip bursitis, degenerative disc disease of the cervical spine, plantar fasciitis, uterine fibroids, chronic sinusitis, and asthma, as well as multiple claims for service connection, and its decision extinguished any implicit TDIU claim.  38 U.S.C.A. § 7105(c); Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (2006).  Thereafter, there is no claim upon which a TDIU could have been based, and no evidence indicating that the Veteran's service-connected disabilities - as in effect prior to January 8, 2010 - rendered her unemployable.  The Board therefore finds that there is no basis to refer this case for referral for consideration of an extraschedular rating prior to January 8, 2010.  38 C.F.R. § 4.16(b).

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With regard to the claim for an earlier effective date for a TDIU, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As for the claim for an increased rating, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letters dated in May 2010 and April 2011, of the evidence required, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and state disability records.  The Veteran has been afforded examinations.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

A rating of 20 percent for service-connected right hip bursitis is granted.

An effective date prior to January 8, 2010 for a TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


